                 Case 2:19-cr-00072-JAM Document 44 Filed 03/22/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00072-JAM
12                                 Plaintiff,             STIPULATION CONTINUING STATUS
                                                          CONFERENCE AND EXCLUDING TIME;
13                          v.                            FINDINGS AND ORDER
14   SHABINA DEBBIE,                                      DATE: March 23, 2021
                                                          TIME: 9:30 a.m.
15                                Defendant.              COURT: Hon. John A. Mendez
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      A status conference in this case was previously set for March 23, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until April 27,

22 2021, and to exclude time between March 23, 2021, and April 27, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a.   Due to the voluminous discovery in this matter including video evidence, counsel for

25          defendant requires additional time for investigation and obtaining witness statements.

26                  b.    Counsel for the parties have conferred and the government has provided defense

27          counsel with a proposed offer for resolution. Defense counsel requires additional time to review

28          the evidence and discuss options for resolution with his client, and to prepare for trial in the


      STIPULATION TO CONTINUE STATUS CONFERENCE           1
      AND EXCLUDE TIME
               Case 2:19-cr-00072-JAM Document 44 Filed 03/22/21 Page 2 of 3


 1        event that the case is not resolved.

 2                c.   Counsel for defendant believes that failure to grant the above-requested continuance

 3        would deny him the reasonable time necessary for effective preparation, taking into account the

 4        exercise of due diligence.

 5                d.     The government does not object to the continuance.

 6                e.     Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

 9        Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

10        of March 23, 2021, through April 27, 2021, inclusive, is deemed excludable pursuant to 18

11        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

12        the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

13        by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

14        4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15        Speedy Trial Act dictate that additional time periods are excludable from the period within which

16        a trial must commence.

17              IT IS SO STIPULATED.

18

19
       Dated: March 19, 2021                                  PHILLIP A. TALBERT
20                                                            Acting United States Attorney
21
                                                              /s/ MIRA CHERNICK
22                                                            MIRA CHERNICK
                                                              Assistant United States
23                                                            Attorney
24

25     Dated: March 19, 2021                                  /s/ HENDRICK CROWELL
                                                              HENDRICK CROWELL
26
                                                              Counsel for Defendant
27                                                            SHABINA DEBBIE

28

     STIPULATION TO CONTINUE STATUS CONFERENCE          2
     AND EXCLUDE TIME
            Case 2:19-cr-00072-JAM Document 44 Filed 03/22/21 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2            IT IS SO FOUND AND ORDERED this 19th day of March, 2021.

 3
                                                      /s/ John A. Mendez
 4
                                                      THE HONORABLE JOHN A. MENDEZ
 5                                                    UNITED STATES DISTRICT COURT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE STATUS CONFERENCE    3
     AND EXCLUDE TIME
